Citation Nr: 0620642	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-40 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to December 
1970. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for PTSD.  The appeal is remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  


REMAND

The veteran claims to have PTSD as a result of two separate 
stressors:  1) the hijacking to Cuba of the plane taking him 
from his home in New Orleans to the Navy Recruit Training 
Center in San Diego on March 25, 1969; and 2) service on 
board a ship off the shores of Vietnam that actively 
participated in the bombing of on-shore locations.

The veteran submitted a newspaper article regarding the 
hijacking of a Delta Airlines flight from Newark to San 
Diego, with stopovers in New Orleans and Dallas, that was 
hijacked to Cuba.  The article indicates that a number of 
Navy recruits were on the aircraft, and the veteran 
identified himself in a news photograph.  The article did not 
mention the date of the hijacking, and the photographic image 
is somewhat obscure.  In addition, the date of the newspaper 
article is not shown.

The veteran's personnel records show that he enlisted in New 
Orleans on March 25, 1969, and that he reported for recruit 
training on March 26, 1969, in San Diego.  His report of 
having flown from New Orleans to San Diego on March 25, 1969, 
is, therefore, credible.  In his appeal and hearing he stated 
that he had been interviewed by Federal Bureau of 
Investigation (FBI) agents when the hijacked aircraft 
returned to the United States.  In January 2004 a VA Office 
of the Inspector General (OIG) representative documented a 
telephone call to an unidentified FBI criminal investigator 
who stated that there was no record that the veteran had been 
interviewed.  The OIG representative apparently did not ask 
the FBI to confirm that a Delta Airlines flight was hijacked 
from Dallas to Cuba on March 25, 1969, regardless of whether 
the veteran was interviewed following the hijacking.  Delta 
Airlines reported that it did not keep flight manifests for 
more than four years, but the RO apparently did not ask the 
airline to provide verification of the hijacking.

No request has been made to verify the veteran's claimed 
stressors regarding his Vietnam service, including 
participation in shore bombardment operations.  

He submitted a May 2006 medical report from his therapist at 
the Veterans Resource Center in Kenner, Louisiana, showing 
that his symptoms were consistent with a diagnosis of PTSD.  
He has not been provided a VA psychiatric examination to 
determine whether his history and psychiatric symptoms 
clearly meet the criteria for a diagnosis of PTSD.  If any 
stressor can be verified, an examination is necessary to 
determine whether he has a clear diagnosis of PTSD based on 
the verified stressor.

Accordingly, the case is remanded for the following action:

1.  Request from the appropriate 
government agency, including but not 
limited to the FBI and the Federal 
Aviation Administration, confirmation of 
a Delta Airlines flight from New Orleans 
to San Diego, with a stopover in Dallas, 
having been hijacked to Cuba on March 25, 
1969.

2.  Request from appropriate sources 
verification of the veteran having 
participated in the bombing of locations 
in Vietnam while serving on the USS 
Bausell (DD-845) from November 3, 1969, 
to December 7 1970.

3.  If the above-requested development 
results in verification of an in-service 
stressor, provide the veteran a VA 
psychiatric examination in order to 
obtain an opinion on whether he has PTSD 
as a result of the verified stressor.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies, including psychological 
testing, that are deemed necessary for an 
accurate assessment.  The psychiatrist 
should conduct an examination and, based 
on the results of the examination and 
review of the evidence in the claims 
file, provide an opinion on whether the 
veteran's documented history and 
psychiatric symptoms meet the Diagnostic 
and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV) 
criteria for a diagnosis of PTSD.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
provide the veteran and his 
representative a supplemental statement 
of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


(continued on next page)

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
N. W. Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

